DETAILED ACTION
Claims 1 through 19 originally filed 11 September 2019. Claims 1 through 19 are addressed by this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to for the manner in which the equation near line 10 of page 23 is presented. The presentation of this equation identifies this equation in the singular as "the following relation" and does not separate the lines by any punctuation such as a comma or semicolon. However, evaluating this equation as a single equation results in inequalities that can never be true. Due to the analogous discussion on pages 68 through 73, it is apparent that this equation should be two equations. The use of a simple carriage return is insufficient to separate equations in this case as demonstrated by the reproduction of this equation in p. [0097] of the pre-grant publication. Please amend the specification to identify these as separate "relations" rather than a "relation" and include a comma or semicolon to separate these equations. 

Drawings



Figures 30A, 30B, 31, and 32 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, this claim requires "The narrowest portion is in close proximity to an interface between the second conductivity-side second semiconductor layer and the second conductivity-side contact layer". However, the term "close proximity" is understood to be a subjective term as outlined in MPEP §2173.05(b)IV. Such a subjective term may be acceptable if there is some standard for measuring the scope of the term. However, the original disclosure does not provide a metric for measuring the scope of the term "close proximity" in either a qualitative or quantitative manner. Furthermore, "close proximity" is not recognized as an art recognized term such that one of ordinary skill in the art would understand the scope of the claims through the use of this term. As such, this claim is deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this requirement will be interpreted to mean that the narrowest portion is within the second conductivity-side second semiconductor layer, the second conductivity-side contact layer, or the interface between these layers.

Regarding claim 7, this claim requires the relation "                    
                        0
                        °
                        <
                        θ
                        <
                        90
                        
                            
                                1
                                °
                                -
                                
                                    
                                        1
                                    
                                    
                                        π
                                    
                                
                                A
                                r
                                c
                                t
                                a
                                n
                                
                                    
                                        
                                            
                                                4
                                                d
                                            
                                            
                                                2
                                                X
                                                -
                                                
                                                    
                                                        N
                                                        w
                                                        -
                                                        W
                                                        s
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                        -
                        
                            
                                π
                            
                            
                                2
                            
                        
                        <
                        A
                        r
                        c
                        t
                        a
                        n
                        
                            
                                
                                    
                                        4
                                        d
                                    
                                    
                                        2
                                        X
                                        -
                                        
                                            
                                                N
                                                w
                                                -
                                                W
                                                s
                                            
                                        
                                    
                                
                            
                        
                        <
                        
                            
                                π
                            
                            
                                2
                            
                        
                    
                ". However, this equation appears to be 
Furthermore, this claim mixes degrees and radians within equations and across related equations. This constitutes mixing of units. Due to this mixing of units, it is valid to interpret the arctan function as being evaluated in terms of radians or degrees. These different evaluations produce wildly different results. Since the claimed equations have two competing interpretations due to the manner in which the arctan function is evaluated and since these interpretations have different results, this claim is also deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For the remainder of this action, this requirement will be interpreted to read "the following relations are satisfied "                    
                        0
                        °
                        <
                        θ
                        <
                        90
                        
                            
                                1
                                °
                                -
                                
                                    
                                        1
                                    
                                    
                                        π
                                    
                                
                                A
                                r
                                c
                                t
                                a
                                n
                                
                                    
                                        
                                            
                                                4
                                                d
                                            
                                            
                                                2
                                                X
                                                -
                                                
                                                    
                                                        N
                                                        w
                                                        -
                                                        W
                                                        s
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                ,                     
                        -
                        
                            
                                π
                            
                            
                                2
                            
                        
                        <
                        A
                        r
                        c
                        t
                        a
                        n
                        
                            
                                
                                    
                                        4
                                        d
                                    
                                    
                                        2
                                        X
                                        -
                                        
                                            
                                                N
                                                w
                                                -
                                                W
                                                s
                                            
                                        
                                    
                                
                            
                        
                        <
                        
                            
                                π
                            
                            
                                2
                            
                        
                    
                ".
It is noted that, while some computer programs are coded to only evaluate the arctan function in radians or degrees, the arctan function is itself a trigonometric function and can validly produce an output in either degrees or radians. It is normally acceptable to not identify if a trigonometric function is evaluated in radians or degrees as this is often apparent from context. The above confusion arises only because the claims make clear that angles are evaluated in degrees and yet the arctan function is compared to values and undergoes multiplications that would only normally take place if the angles produced by that function were in terms of radians. Employing an arctan function consistent with the rest of the equation in terms of degrees or radians solves this problem.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 through 6, and 8 through 19 rejected under 35 U.S.C. 103 as being unpatentable over Scifres et al. (Scifres, US Patent 4,803,691) in view of Hasenberg et al. (Hasenberg, US Patent 7,903,711) and further in view of Tanaka et al. (Tanaka, US Patent 5,974,069).

Regarding claim 1, Scifres discloses, "A semiconductor laser device that lases in a multiple transverse mode" (col. 5, lines 57-66 and Fig. 8, where the device of Figure 8 is understood to operate in multiple modes in like manner to the described device of Figures 1 and 2).  "A substrate having a main surface" (col. 7, lines 38-40 and Fig. 8, pt. 62).  "A stacked structure including a first conductivity-side semiconductor layer, an active layer, and a second conductivity-side semiconductor layer that are sequentially stacked above the main surface of the substrate" (col. 5, lines 4-42, col. 7, lines 5-8, and Fig. 8, pts. 60, 64, and 66).  "A pair of side faces is formed in portions of the stacked structure that range from part of the first conductivity-side semiconductor layer to the second conductivity-side semiconductor layer" (col. 7, lines 47-52 and Fig. 8, pts. 60, 
The combination of Scifres and Hasenberg does not disclose, "Wherein the second conductivity-side semiconductor layer includes a current block layer having an opening that delimits a current injection region."  "The active layer has a second width greater than a first width of the opening."  Tanaka discloses, "Wherein the second conductivity-side semiconductor layer includes a current block layer having an opening that delimits a current injection region" (col. 13, lines 12-28 and Fig. 1, pts. 5, 6, and 7).  "The active layer has a second width greater than a first width of the opening" (col. 13, lines 9-28 and Fig. 1, pts. 4 and 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine 

Regarding claim 2, Scifres discloses, "Wherein each of the pair of side faces includes a first side face on a side close to the substrate and a second side face on a side farther away from the substrate" (Fig. 8, pts. 60, 64, 66, 68, and 80, where the first side face corresponds to the portions of the interface between layers 60, 64, and 66 and portion 80 that slopes toward the top of the mesa and the second side face corresponds to at least interface between layer 68 and portion 80 that slopes away from the top of the mesa).  "θ1 is less than 90 degrees, θ1 being an angle formed by a direction of a normal to the first side face and the direction of the normal to the main surface of the substrate" (Fig. 8, pts. 60, 64, 66, and 80).  "θ2 is greater than 90 degrees, θ2 being an angle formed by a direction of a normal to the second side face and the direction of the normal to the main surface of the substrate" (Fig. 8, pts. 68 and 80).  

Regarding claim 3, the combination of Scifres, Hasenberg, and Tanaka does not disclose, "Wherein θ2 is greater than or equal to 120° and less than or equal to 150°."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the angle of the upper portion so as to achieve a desired width of the upper surface given a particular narrowest mesa width and a particular thickness from the narrowest mesa width to the upper surface, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.

Regarding claim 4, Scifres discloses, "Wherein the stacked structure has a narrowest portion in an area ranging from part of the first conductivity-side semiconductor layer to the second conductivity-side semiconductor layer that are sandwiched between the pair of side faces" (Fig. 8, pts. 60, 64, 66, 68, and 80).  
The combination of Scifres, Hasenberg, and Tanaka does not disclose, "The narrowest portion has a width greater than the first width."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to establish the narrowest mesa width relative to the current confining structure such that the narrowest mesa width is wider than the current blocking layer and thereby ensure that the narrowest mesa width does not interfere with the current flow as it spreads from the current blocking layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 5, Scifres discloses, "Wherein the narrowest portion is within the second conductivity-side semiconductor layer" (Fig. 8, pts. 66, 68, and 80).  

Regarding claim 6, Scifres discloses, "The narrowest portion is in close proximity to an interface between the second conductivity-side second semiconductor layer and the second conductivity-side contact layer" (Fig. 8, pts. 66, 68, and 80).  Scifres does not disclose, "Wherein the second conductivity-side semiconductor layer includes a second conductivity-side first 
The combination of Scifres, Hasenberg, and Tanaka does not disclose, "The current block layer is within the second conductivity-side contact layer."  The examiner takes Official Notice of the fact that it was known in the art that current confining layers may be provided within a contact layer rather than within a waveguide layer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the current blocking layer within the contact layer, since the contact layer is more distant from the active region than the waveguide layers such that current may spread over a greater distance before reaching the active region and thereby achieve the wider current injection area desired by Scifres.

Regarding claim 8, Scifres does not disclose, "Wherein the first conductivity-side semiconductor layer includes a first conductivity-side first semiconductor layer and a first conductivity-side second semiconductor layer that are provided on the substrate in an order mentioned."  "The second conductivity-side semiconductor layer includes a second conductivity-side first semiconductor layer and a second conductivity-side second semiconductor layer that are 22<n11<n12."  "The following [relations is] satisfied: n12≤n21."  "Where n11, n12, n21, and n22 are respectively refractive indices of the first conductivity-side first semiconductor layer, the first conductivity-side second semiconductor layer, the second conductivity-side first semiconductor layer, and the second conductivity-side second semiconductor layer."  Hasenberg discloses, "Wherein the first conductivity-side semiconductor layer includes a first conductivity-side first semiconductor layer and a first conductivity-side second semiconductor layer that are provided on the substrate in an order mentioned" (col. 3, lines 17-20 and Fig. 2B, pts. 14 and 16).  "The second conductivity-side semiconductor layer includes a second conductivity-side first semiconductor layer and a second conductivity-side second semiconductor layer that are provided on the substrate in an order mentioned" (col. 3, lines 27-31, col. 3, lines 39-42, and Fig. 2B, pts. 20 and 22).  "The following [relations is] satisfied: n22<n11<n12" (Fig. 2B, pts. 14, 16, and 22).  "The following [relations is] satisfied: n12≤n21" (Fig. 2B, pts. 16 and 20).  "Where n11, n12, n21, and n22 are respectively refractive indices of the first conductivity-side first semiconductor layer, the first conductivity-side second semiconductor layer, the second conductivity-side first semiconductor layer, and the second conductivity-side second semiconductor layer" (Fig. 2B, pts. 14, 16, 20, and 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scifres with the teachings of Hasenberg for the reasons provided above regarding claim 1.  

Regarding claim 9, the combination of Scifres, Hasenberg, and Tanaka does not disclose, "Wherein the pair of side faces is covered with a dielectric film."  The examiner takes Official Notice of the fact that it was known to coat sidewalls of an edge emitting laser mesa with a 

Regarding claim 10, Scifres discloses, "Wherein the active layer has a quantum well structure that includes one or more quantum well layers" (col. 5, liens 22-31, col. 7, lines 7-9, and Fig. 8, pt. 60).  Scifres does not disclose, "A total thickness of the one or more quantum well layers in the active layer is less than or equal to 100 angstroms."  Hasenberg discloses, "A total thickness of the one or more quantum well layers in the active layer is less than or equal to 100 angstroms" (col. 3, lines 23-27 and Fig. 2B, pt. 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scifres with the teachings of Hasenberg for the reasons provided above regarding claim 1.  

Regarding claim 11, the combination of Scifres and Hasenberg does not disclose, "Wherein the opening includes a plurality of openings."  "Each of the plurality of openings is isolated by an isolation groove that spans from part of the first conductivity-side semiconductor layer to the second conductivity-side semiconductor layer."  Tanaka discloses, "Wherein the opening includes a plurality of openings" (Fig. 1, pt. 6, where inclusion of such a current narrowing region in Scifres necessarily implements such an opening for each laser in Figure 8).  "Each of the plurality of openings is isolated by an isolation groove that spans from part of the first conductivity-side semiconductor layer to the second conductivity-side semiconductor layer" (Fig. 1, pt. 6, where 

Regarding claim 12, the combination of Scifres and Hasenberg does not disclose, "Wherein the current block layer is made of a first conductive semiconductor."  Tanaka discloses, "Wherein the current block layer is made of a first conductive semiconductor" (col. 13, lines 14-16 and Fig. 1, pt. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Scifres and Hasenberg with the teachings of Tanaka for the reasons provided above regarding claim 1.  

Regarding claim 13, the combination of Scifres, Hasenberg, and Tanaka does not disclose, "Wherein the first width of the opening is greater than or equal to 50 µm and less than or equal to 300 µm."  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the width of the opening in the current blocking layer such that the opening is commensurate with the current injection width of the broad area lasers used in Scifres, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 14, the combination of Scifres and Hasenberg does not disclose, "Wherein a distribution of the light guided in the stacked structure, in a direction horizontal to the main surface of the substrate, has a width greater than the first width of the opening."  Tanaka discloses, "Wherein a distribution of the light guided in the stacked structure, in a direction horizontal to the main surface of the substrate, has a width greater than the first width of the opening" (Fig. 1, pts. 2, 4, 6, and 8, where it is inherent that the width of current injection within layer 4 will be wider than width W due to current spreading between the aperture in layer 6 and contact layer 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Scifres and Hasenberg with the teachings of Tanaka for the reasons provided above regarding claim 1.  

Regarding claim 15, Scifres discloses, "A semiconductor laser module comprising the semiconductor laser device" (Fig. 8).  

Regarding claim 16, the combination of Scifres, Hasenberg, and Tanaka does not disclose, "A base on which the semiconductor laser device is arranged." "Wherein the stacked structure of the semiconductor laser device is mounted on the base."  The examiner takes Official Notice of the fact that it was known in the art to mount a laser device to a base within a laser module so as to fixedly connect the laser device within the module. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the laser device on a base within a laser module, since such a mounting allows the laser device to be fixedly arranged for use.

Regarding claim 17, Scifres discloses, "Metal disposed laterally on at least one of the two side faces of the semiconductor laser device" (col. 7, lines 59-62 and Fig. 8, pts. 69 and 84).  

Regarding claim 18, Scifres discloses, "Wherein each of the pair of side faces includes a first side face on a side close to the substrate and a second side face on a side farther away from the substrate" (Fig. 8, pts. 60, 64, 66, 68, and 80, where the first side face corresponds to the portions of the interface between layers 60, 64, and 66 and portion 80 that slopes toward the top of the mesa and the second side face corresponds to at least interface between layer 68 and portion 80 that slopes away from the top of the mesa).  "θ1 is less than 90 degrees, θ1 being an angle formed by a direction of a normal to the first side face and the direction of the normal to the main surface of the substrate" (Fig. 8, pts. 60, 64, 66, and 80).  "θ2 is greater than 90 degrees, θ2 being an angle formed by a direction of a normal to the second side face and the direction of the normal to the main surface of the substrate" (Fig. 8, pts. 68 and 80).  

Regarding claim 19, the combination of Scifres, Hasenberg, and Tanaka does not disclose, "A welding laser light source system comprising the semiconductor laser device."  The examiner takes Official Notice of the fact that it was known in the art that broad area lasers may be used for high power applications such as welding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the broad area laser for welding, since broad area lasers are useful for high power applications such as welding.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Scifres in view of Hasenberg in view of Tanaka and further in view of Vierheilig et al. (Vierheilig, US Pub. 2019/0229497).

Regarding claim 7, Scifres does not disclose, "Wherein the first conductivity-side semiconductor layer includes a first conductivity-side first semiconductor layer and a first conductivity-side second semiconductor layer that are provided on the substrate in an order mentioned."  Hasenberg discloses, "Wherein the first conductivity-side semiconductor layer includes a first conductivity-side first semiconductor layer and a first conductivity-side second semiconductor layer that are provided on the substrate in an order mentioned" (col. 3, lines 17-20 and Fig. 2B, pts. 14 and 16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Scifres with the teachings of Hasenberg for the reasons provided above regarding claim 1.  
The combination of Scifres, Hasenberg, and Tanaka does not disclose, "The following relation is satisfied:                                 
                                    0
                                    °
                                    <
                                    θ
                                    <
                                    90
                                    
                                        
                                            1
                                            °
                                            -
                                            
                                                
                                                    1
                                                
                                                
                                                    π
                                                
                                            
                                            A
                                            r
                                            c
                                            t
                                            a
                                            n
                                            
                                                
                                                    
                                                        
                                                            4
                                                            d
                                                        
                                                        
                                                            2
                                                            X
                                                            -
                                                            
                                                                
                                                                    N
                                                                    w
                                                                    -
                                                                    W
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            ,                                 
                                    -
                                    
                                        
                                            π
                                        
                                        
                                            2
                                        
                                    
                                    <
                                    A
                                    r
                                    c
                                    t
                                    a
                                    n
                                    
                                        
                                            
                                                
                                                    4
                                                    d
                                                
                                                
                                                    2
                                                    X
                                                    -
                                                    
                                                        
                                                            N
                                                            w
                                                            -
                                                            W
                                                            s
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    <
                                    
                                        
                                            π
                                        
                                        
                                            2
                                        
                                    
                                
                             where θ [°] is an angle formed by one of the pair of side faces and the main surface of the substrate, d [µm] is a thickness from the active layer to an interface between the first conductivity-side first semiconductor layer and the first conductivity-side second semiconductor layer, Nw [µm] is a width of the light distribution of the light guided in the stacked structure, Ws is an opening width that is the first width, and X [µm] is a distance from a side face of the opening of the current block layer to an intersection of the one of the pair of side faces and an interface between the active layer and the first conductivity-side second semiconductor layer."  Vierheilig discloses, "The following relation is satisfied:                                 
                                    0
                                    °
                                    <
                                    θ
                                    <
                                    90
                                    
                                        
                                            1
                                            °
                                            -
                                            
                                                
                                                    1
                                                
                                                
                                                    π
                                                
                                            
                                            A
                                            r
                                            c
                                            t
                                            a
                                            n
                                            
                                                
                                                    
                                                        
                                                            4
                                                            d
                                                        
                                                        
                                                            2
                                                            X
                                                            -
                                                            
                                                                
                                                                    N
                                                                    w
                                                                    -
                                                                    W
                                                                    s
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            ,                                 
                                    -
                                    
                                        
                                            π
                                        
                                        
                                            2
                                        
                                    
                                    <
                                    A
                                    r
                                    c
                                    t
                                    a
                                    n
                                    
                                        
                                            
                                                
                                                    4
                                                    d
                                                
                                                
                                                    2
                                                    X
                                                    -
                                                    
                                                        
                                                            N
                                                            w
                                                            -
                                                            W
                                                            s
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    <
                                    
                                        
                                            π
                                        
                                        
                                            2
                                        
                                    
                                
                             where θ [°] is an angle formed by one of the pair of side faces and the main surface of the substrate, d [µm] is a thickness from the active layer to an interface between the first conductivity-side first semiconductor layer and the first conductivity-side second semiconductor layer, Nw [µm] is a width of the light distribution of the light guided in the stacked structure, Ws is an opening width that is the first width, and X [µm] is a distance from a side face of the opening of the current block layer to an intersection of the one of the pair of side faces and an interface between the active layer and the first conductivity-side second semiconductor layer" (p. [0083] and Fig. 2, pts. 16 and 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the combination of Scifres, Hasenberg, and Tanaka with the teachings of Vierheilig.  In view of the teachings of Scifres regarding the angling of the side faces near the active layer to prevent light from being reinjected into the active layer, the particular angling of the faces to be near 45° as taught by Vierheilig would enhance the teachings of Scifres, Hasenberg, and Tanaka by providing directive regarding applicable sidewall angles to achieve the desired effect of Scifres.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirayama et al. (Hirayama, US Patent 5,375,137) is cited for teaching an arrangement in Figure 9 in which a current constricting aperture is used in conjunction with an hour glass shaped mesa.
Paoli et al. (Paoli, US Patent 5,832,019) is cited for teaching an arrangement in Figure 6 in which the optical mode is present primarily below the waist of an hour glass shaped mesa structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Hagan whose telephone number is (571)270-1242.  The examiner can normally be reached on Monday, Wednesday, and Thursday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P HAGAN/Examiner, Art Unit 2828